DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application is in condition for allowance except for the following formal matters:

Claim Objections
Claims 31-33 and 36 are objected to because of the following informalities:  		As to claim 31, the limitation “at a position close to a depth of 3μm from the rear surface of the semiconductor substrate” should be directed to the boundary with the p+ collector layer 8 as disclosed in [0047] of the Specification. It appears the DEPTH (μm) at 0 in FIG. 2 is at the boundary with the p+ collector layer 8 rather than “the rear surface of the semiconductor substrate”. This is also applicable to the recited “depth of 20μm”. 		As to claim 32, the limitation appears to read “includes the hydrogen atoms as donors”.													As to claim 33, it is not clear whether the limitation is further limiting in view of the already recited “that has a doping concentration that is higher than that of the As to claim 36, the limitation “and the second semiconductor layer includes hydrogen atoms as donors” is redundant. 			
	
Conclusion
The prior art made of record is considered pertinent to Applicant’s disclosure: Schulze et al. (US 2006/0073684 A1).								Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815